DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.


Claim Objections
Claim(s) 10 is/is/are objected to because of the following reasons:

Claim(s) 10 recite(s) limitation(s) "The image processing method according to claim 6, further comprising, prior to the inputting the training image sample comprises: obtaining…". It should read “The image processing method according to claim 6, further comprising[,]: prior to the inputting the training image sample, obtaining…”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 20 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

Claim(s) 20 is/are directed to “An electronic device” and depend(s) on its/their respective base claim(s) 1. The base claim(s) is/are directed to “An image processing method”. The dependent claim(s) and the base claim(s) do not claim the same subject matters. The dependent claim(s) 20 fail(s) to further limit the subject matter of their respective base claim(s) upon which it/they depend(s).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	In the case of placing claim 20 in proper dependent forms, an example for overcoming the present 112(d) rejection is given blow:

“20. The image processing method according to claim 1, wherein the electronic device comprising:
one or more processors; and
	a storage apparatus, configured to store one or more programs, the one or more programs, when executed by the one or more processors, causing the one or more processors to perform the image processing method.”


Claim Rejections - 35 USC § 102 and/or 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Examiner’s notes: the corresponding text descriptions of any figure(s)  and table(s) cited from the prior art are incorporated herein for further details associated with the examiner’s review comments on the corresponding claims below.

Claim(s) 1-2, 4, 13-14, 16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US2018/0137388) in view of Kong et al (Take it in your stride, 2017).

Regarding claims 1, 13 and 19, Kim teaches an image processing method, performed by an electronic device, the method comprising:
obtaining a target image;
performing feature extraction on the target image based on a residual network, to obtain image feature information, the residual network comprising a plurality of residual blocks that are successively connected,
(Kim, Fig. 8A)
each of the plurality of residual blocks comprising
	a convolution branch and a residual branch,
(Kim, “FIG. 8B illustrates an example of the residual block 13 of FIG. 8A”, [0101]; branch 823 may be considered as a residual branch; branch 825 is a convolutional branch)
	a size of a convolution kernel of a first convolutional layer in the convolution branch being less than a size of a convolution kernel of a second convolutional layer located after the first convolutional layer, and
(Kim, Fig. 8B, convolutional branch 827 contains a first convolutional layer with kernel = 1x1 followed by a second convolutional layer with kernel = 3x3) 
	Kim does not expressly disclose but Kong teaches:
	a convolution stride of the second convolutional layer being greater than a convolution stride of the first convolutional layer and less than a width of the convolution kernel of the second convolutional layer; and
(Kong, Fig. 4(a); conv-1 kernel stride =1; conv-2 kernel stride =2; the kernel sizes of these convolution layer may vary as well as taught by Kim (above))
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Kong into the system or method of Kim in order to enable a convolutional neural network capable of adapting to different focuses in the resultant feature map using variable kernel size and filtering strides. The combination of Kim and Kong also teaches other enhanced capabilities.
	The combination of Kim and Kong further teaches:
performing recognition processing on the target image based on the image feature information.
(Kim, Fig. 4; “In operation 430, the residual network outputs a feature map as a result of processing the facial image”, [0075])

Regarding claims 2 and 14, the combination of Kim and Kong teaches its/their respective base claim(s).
The combination further teaches the image processing method according to claim 1, wherein the residual network further comprises
an initial convolutional layer located before the plurality of residual blocks, and
an output of the initial convolutional layer is used as an input of a first residual block in the plurality of residual blocks.
(Kim, Fig. 8A; “the residual network 120 includes a convolution block 11 and residual blocks 12 through 16 in the direction from the input to the output”, [0093])

Regarding claims 4 and 16, the combination of Kim and Kong teaches its/their respective base claim(s).
The combination further teaches the image processing method according to claim 1,
wherein the convolution branch further comprises a third convolutional layer,
wherein the first convolutional layer, the second convolutional layer, and the third convolutional layer are successively connected, and
wherein
	the size of the convolution kernel of the first convolutional layer and a size of a convolution kernel of the third convolutional layer are 1x1 pixel,
	the convolution stride of the first convolutional layer and a convolution stride of the third convolutional layer are 1 pixel,
	the size of the convolution kernel of the second convolutional layer is 3x3 pixels, and
	the convolution stride of the second convolutional layer is 2 pixels.
(Kim, Fig. 8B, Kong, Fig. 4(a); see comments on claim 1)

Regarding claim 20, the combination of Kim and Kong teaches its/their respective base claim(s).
The combination further teaches the electronic device, comprising:
one or more processors; and
a storage apparatus, configured to store one or more programs, the one or more programs, when executed by the one or more processors, causing the one or more processors to perform the method according to claim 1.
(Kim, Kong, see comments con claim 1 and note the 112d rejection to claim 20)

Claim(s) 3, 5-7, 15 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US2018/0137388) in view of Kong et al (Take it in your stride, 2017) and further in view of Thibault et al (US2019/0108441).

Regarding claims 3 and 15, the combination of Kim and Kong teaches its/their respective base claim(s).
The combination further teaches the image processing method according to claim 1, wherein
the plurality of residual blocks form a plurality of convolution stages, and
(Kim, Figs. 8A and 8B)
Kim does not expressly disclose but Thibault teaches:
the residual branch included in a first residual block in each of the plurality of convolution stages comprises
	a batch normalization processing layer and
	a target convolutional layer that are successively connected.
(Thibault, Fig. 3, layer 186 to layer 190; [claim 8])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Thibault into the modified system or method of Kim and Kong in order to address the internal covariate shift problem in deep learning and allow for faster training. The combination of Kim, Kong and Thibault also teaches other enhanced capabilities.

Regarding claims 5 and 17, the combination of Kim and Kong teaches its/their respective base claim(s).
The combination of Kim, Kong and Thibault teaches the image processing method according to claim 4, wherein a batch normalization processing layer is set before each of the first convolutional layer, the second convolutional layer, and the third convolutional layer.
(Thibault, Fig. 3, layers 186)

Regarding claims 6 and 18, the combination of Kim and Kong teaches its/their respective base claim(s).
The combination of Kim, Kong and Thibault teaches the image processing method according to claim 1, further comprising, prior to the performing the feature extraction:
initializing the residual network; and
inputting a training image sample into the residual network to perform iterative training until a loss function of the residual network satisfies a convergence condition.
(Thibault, Fig. 1; “The outputs of the final layer constitute the network output 60 (e.g., a transformed or residual image) which, in conjunction with a target image 64, are used to compute some loss or error function 62, which will be backpropagated to guide the network training”, [0034]; “optimization-based reconstruction (which iteratively optimize a cost function)”, [0022]; “MBIR replaces the single-pass transformation of a set of data y into the iterative calculation of an image estimate x in accordance with an optimization formulation” (eq. (1);  [0023])

Regarding claim 7, the combination of Kim, Kong and Thibault teaches its/their respective base claim(s).
The combination further teaches the image processing method according to claim 6, further comprising:
obtaining learning parameters included in a batch normalization processing layer in the residual network;
generating a regular term of the loss function through the learning parameters; and
adding the regular term to the loss function.
(Thibault, Fig. 1; “The outputs of the final layer constitute the network output 60 (e.g., a transformed or residual image) which, in conjunction with a target image 64, are used to compute some loss or error function 62, which will be backpropagated to guide the network training”, [0034]; “optimization-based reconstruction (which iteratively optimize a cost function)”, [0022]; minimizing the loss or error iteratively means a delta error or delta loss (=> “regular term”) is added to the loss function at each iteration; the network output 60 is the result from at least the batch normalization function 186)


Allowable Subject Matter
Claim(s) 8-12 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening Claim(s).
The following is a statement of reasons for the indication of allowable subject matter:

Claim(s) 8-12 recite(s) limitation(s) related to specific steps of generating and adding a regular term to a loss function, and the method of obtaining training samples for training a residual network. There are no explicit teachings to the above limitation(s) found in the prior art cited in the rejection to its/their base claim(s).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANXUN (JAMES) YANG whose telephone number is (571)272-9874. The examiner can normally be reached on MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571)272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JIANXUN YANG/
Primary Examiner, Art Unit 2664				3/23/2022